STOCK PURCHASE AGREEMENT




THIS STOCK PURCHASE AGREEMENT is made this 3rd day of September, 2013 by and
among H. Deworth Williams, Edward F. Cowle, and Geoff Williams, with offices for
purposes of this Agreement at 2681 East Parleys Way, Suite 204, SLC, UT 84109
(collectively “Purchaser” and individually “Purchasers”) and Uplift Holdings,
LLC, a Utah limited liability company, Gary C. Lewis, Bruce Miller and Jessica
Rampton, with offices for purposes of this Agreement at 252 West Cottage Avenue,
Sandy, Utah 84070 (collectively “Seller” and individually, “Sellers”).




WHEREAS, Sellers own, collectively, for sale, Twelve Million Two Hundred Twenty
Three Thousand Five Hundred (12,223,500) shares of the common stock of Uplift
Nutrition, Inc., a publicly held and publicly traded Nevada corporation
(“UPNT”); and




WHEREAS, Purchasers wish to purchase and Sellers agree to sell Eleven Million
Three Hundred Eighty Six Thousand One Hundred Fifty (11,386,150) of the shares
(the “Purchased Shares”), representing a majority 83% of the 13,692,597 total
number of issued and outstanding common capital shares of UPNT (no preferred
shares being either issued or outstanding), all on the terms and conditions set
forth herein;  




NOW, THEREFORE, it is agreed:




1.

Definitions.  As used herein, the following terms shall have the meanings set
forth below:




(a)

“Applicable Law” means any domestic or foreign law, statute, regulation, rule or
ordinance applicable to the businesses or corporate existence of UPNT or to any
individual who is a party to this Agreement.  




(b)

“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, claim, encumbrance, royalty interest, any other
adverse claim of any kind in respect of such property or asset, or any other
restrictions or limitations of any nature whatsoever.




(c)

“Material Adverse Effect” with respect to any entity or group of entities means
any event, change or effect that has or would have a materially adverse effect
on the financial condition, business or results of operations of such entity or
group of entities, taken as a whole.




(d)

“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means:




(i) any income, alternative or add-on minimum tax, gross receipts tax, sales
tax, use tax, ad valorem tax, transfer tax, franchise tax, profits tax, license
tax, withholding tax, payroll tax, employment tax, excise tax, severance tax,
stamp tax, occupation tax, property tax, environmental or windfall profit tax,
custom, duty or other tax, impost, levy, governmental fee or other like
assessment or charge of any kind whatsoever together with any interest or any
penalty, addition to tax or additional amount imposed with respect thereto by
any governmental or Tax authority responsible for the imposition of any such tax
(domestic or foreign), and





--------------------------------------------------------------------------------




(ii) any liability for the payment of any amounts of the type described in
clause (i) above as a result of being a member of an affiliated, consolidated,
combined or unitary group for any Taxable period, and




(iii) any liability for the payment of any amounts of the type described in
clauses (i) or (ii) above as a result of any express or implied obligation to
indemnify any other person.




(e)

“Tax Return” means any return, declaration, form, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.




2.

Purchase of Shares and Assignment of Uplift Holdings, LLC’s Convertible Note.
 Sellers agree to sell to Purchasers, and Purchasers agree to purchase the
Purchased Shares for an aggregate purchase price of One Hundred Thousand Dollars
($100,000) (the “Purchase Price”).  The specific Purchasers and the number of
Purchased Shares to be purchased by each Purchaser and delivered by each Seller
and the portion of the total Purchase Price payable to each Seller is set forth
on Schedules A and B hereto.  In addition, Seller, Uplift Holdings, LLC, agrees
to assign and convey, free and clear of any liens or encumbrances, its revolving
line of credit/convertible note, at Closing, to Purchaser H. Deworth Williams.
 This Note is reflected in the liabilities section of UPNT’s balance sheet
contained in its financial statements in its last Form 10-Q filed on Edgar on
August 9, 2013.  Said Note is reflected thereon as a “shareholder advance” and
“accrued interest payable—related party.”  This Note will be also augmented at
or by the time of Closing based on additional advances by Uplift Holdings, LLC,
since the last 10-Q was filed in order to pay debt accrued by UPNT in connection
with the last 10-Q preparation and filing, thereby leaving UPNT without any
liabilities at and as of Closing other than its accumulated liability to Uplift
Holdings, LLC.




3.

Deliveries to Escrow Agent.  Promptly after the execution of this Agreement,
Purchasers shall deposit the Purchase Price in clear funds into the Lawyer’s
Trust Account maintained by J. Michael Coombs, Esq. (the “Escrow Agent”), and
each Seller shall deliver to the Escrow Agent certificates for his or her
Purchased Shares, together with a stock power for such Purchased Shares,
endorsed in blank and signed by Seller with a medallion guarantee of his
signature. The Escrow Agent will hold the escrowed items in escrow pending the
closing of the sale of the Purchased Shares or the termination of this
Agreement.  Upon receipt of notice of termination given by either party pursuant
to Section 9 hereof, the Escrow Agent shall return the Purchased Shares to the
Sellers and return the total Purchase Price to the Purchasers.   




4.

The Closing.  The purchase and sale of the Shares will be consummated (the
“Closing”) promptly following the satisfaction of the conditions set forth in
Section 8 hereof.  The date of the Closing is referred to herein as the “Closing
Date.”  The Closing shall be effected as follows:




(a)

On the Closing Date, the Sellers shall deliver to the Escrow Agent the following
documents and instruments (“Seller Deliverables”):








2







--------------------------------------------------------------------------------



i.

the certification signed by Sellers as described in Section 8(a)(i);




ii.

a general release in form satisfactory to Purchasers and their counsel of all
liabilities of UPNT to Sellers, except for the obligations of Uplift Holdings,
LLC, to convey its right, title and interest in and to a certain revolving line
of credit/convertible note to Purchaser H. Deworth Williams, a note payable from
UPNT that will have increased the item “shareholder advance” as reflected on
UPNT’s balance sheet in its last Form 10-Q filing on Edgar (described in Section
2 above and Sections 5(ii) and 5(v), below);




iii.

resignations of only two officers and directors of UPNT, effective on the
Closing Date, and a resolution of the Board of Directors of UPNT electing two of
Purchasers’ nominees to serve on the Board, effective on the Closing Date; and




iv.

the books and records of UPNT.




(b)

On the Closing Date, the Escrow Agent shall deliver to Purchasers the
certificates for the Purchased Shares in the proportions set forth on Schedule A
hereto, together with properly endorsed Medallion signature guarantees and the
other Sellers’ Deliverables, and the Escrow Agent shall disburse the Purchase
Price among the Sellers in the proportions set forth on Schedule B hereto.  




(c)

Each of the parties agrees to deliver such additional documents and instruments
as may be necessary to carry out the transaction contemplated by this Agreement.




5.

Sellers’ Warranties.

(a)

Sellers’ Warranties Regarding UPNT.  The Sellers, jointly and severally, warrant
and represent to the Purchasers that:




(i)

Organization and Standing.  UPNT is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada and has full
power and authority to carry on its business as now conducted. UPNT is qualified
to do business as a foreign corporation in every other state in which it
operates to the extent required by the laws of such states.  The copies of the
Articles of Incorporation and Bylaws of UPNT previously delivered to the
Purchasers are true and complete as of the date hereof.  

  

(ii)

Capitalization.  UPNT's entire authorized capital stock consists of 100,000,000
shares of common stock, par value $0.001 per share and 10,000,000 shares of
preferred stock, par value $0.001 per share, the rights and preferences for
which have not yet been established  At the Closing, the total issued and
outstanding capital stock of UPNT shall consist of Thirteen Million Six Hundred
Ninety Two Thousand Five Hundred Ninety Seven (13,692,597) shares of common
stock (including the Purchased Shares), the same number of shares that have been
issued and outstanding in UPNT since December 31, 2012; and there shall be no
other voting or equity securities outstanding, and no outstanding subscriptions,
warrants, calls, options, rights, commitments or agreements by which UPNT is





3







--------------------------------------------------------------------------------

bound, the only exception being UPNT’s outstanding and on-going convertible note
with Uplift Holdings, LLC, to be assigned to Purchaser H. Deworth Williams at
Closing, an obligation allowing for the issuance of additional shares of common
stock or preferred stock as may be determined by the Board of Directors and
which is accounted for in UPNT’s financial statements as a “shareholder advance”
and “accrued interest payable—related party.”  This Note will be also augmented
at or by the time of Closing based on additional advances by Uplift Holdings
since the last 10-Q was filed to pay on-going debt obligations of UPNT.




(iii)

Issuance of Shares.  All outstanding shares of common stock of the Company have
been duly authorized and validly issued, are fully paid and non-assessable, and
were not issued in violation of any Applicable Law.




(iv)

Corporate Records.  All of UPNT’s books and records, including, without
limitation, its books of account, corporate records, minute book, stock
certificate books and other records are up-to-date, complete and reflect
accurately and fairly the conduct of its business in all material respects since
its date of incorporation.




(v)

Liabilities.    UPNT will have not liabilities at Closing other than its
liability to Uplift Holdings, LLC, a liability or debt represented by an
on-going or revolving line of credit convertible note and which will be duly
assigned to Purchaser H. Deworth Williams at Closing, leaving him as UPNT’s only
creditor.   




(vi)

Agreements.  At the Closing, UPNT will not be bound by any contract, agreement,
lease, commitment, guarantee or arrangement of any kind, except as provided
herein.




(vii)

Taxes.  UPNT has filed all Tax Returns that it is required to file with all
governmental agencies, wherever situate, and has paid or accrued for payment all
Taxes as shown on such Returns, except for Taxes being contested in good faith.
 There is no material claim for Taxes that is a Lien against the property of
UPNT other than Liens for Taxes not yet due and payable.  




(viii)

Pending Actions.  There are no legal actions, lawsuits, proceedings or
investigations, either administrative or judicial, pending or threatened,
against or affecting UPNT or against UPNT’s current or former Officers or
Directors that arose out of their operation of UPNT.  UPNT is not subject to any
order, writ, judgment, injunction, decree, determination or award of any court,
arbitrator or administrative, governmental or regulatory authority or body.




(ix)

No Violation of Agreements.  Neither the execution and delivery of this
Agreement and the carrying out of its purposes by the Sellers, nor the execution
and delivery and the carrying out of the  agreements and performance of the
obligations by UPNT as contemplated herein, will result in the breach of any of
the terms or conditions of, or constitute a default under or violate, UPNT's
Certificate of Incorporation or Bylaws, or any agreement, lease, mortgage, bond,
indenture, license or other document or undertaking, oral or written, to which
UPNT is a party or is bound or may be affected, nor will such execution,
delivery and carrying out violate any





4







--------------------------------------------------------------------------------

order, writ, injunction, decree, law, rule or regulation of any court,
regulatory agency or other governmental body.




(x)

Trading Status.  UPNT’s common stock is listed for quotation on the OTC Bulletin
Board, with the symbol “UPNT.”  To the knowledge of Sellers and UPNT, UPNT has
not been threatened and is not subject to removal of its common stock from the
OTC Bulletin Board nor is it aware that its DTC eligible status is in any way
threatened or impaired.  




(xi)

SEC Status.  The common stock of UPNT is registered pursuant to Section 12(g) of
the Securities and Exchange Act of 1934 (the “Exchange Act”).  UPNT has filed
all reports required by the applicable regulations of the SEC.  All of the
filings by UPNT under the Exchanges Act within the past two years were true,
correct and complete in all material respects when filed, were not misleading
and did not omit to state any material fact which was necessary to make the
statements contained in such public filings not misleading in any material
respect.




(xii)

Compliance with Laws.  UPNT’s operations have been conducted in all material
respects in accordance with all applicable statutes, laws, rules and
regulations.  UPNT is not in violation of any Applicable Law.




(xiii)

Absence of Certain Changes or Events.  Since August 9, 2013, the date UPNT’s
last Form 10-Q was filed on Edgar:




(A)

there has not been (i) any change that has had or would have a Material Adverse
Effect on the business, operations, properties, assets, or condition of UPNT or
(ii) any damage, destruction, or loss to UPNT (whether or not covered by
insurance) materially and adversely affecting the business, operations,
properties, assets, or condition of UPNT;




(B)

UPNT has not (i) declared or made, or agreed to declare or make, any payment of
dividends or distributions of any assets of any kind whatsoever to stockholders
or purchased or redeemed, or agreed to purchase or redeem, any outstanding
capital stock; (ii) waived any rights of value which in the aggregate are
extraordinary or material considering the business of UPNT; or (iii) made any
material change in its method of management, operation, or accounting;




(C)

UPNT has not become subject to any law or regulation which has had or would in
the future be substantially likely to have a Material Adverse Effect on UPNT.




(xiv)

Finders or Agents.  Neither UPNT nor any of the Sellers has employed or utilized
any finder in connection with this transaction, and the execution of this
Agreement and the carrying out of its purposes will not give any individual or
firm a valid legal claim to a finder’s or agent’s fee.  UPNT’s counsel, who is
also the Escrow Agent, is being paid a flat fee of $10,000 to be deducted out of
the Purchase Price in connection with doing the legal work necessary to complete
this transaction and functioning as Escrow Agent, a fee that will also
extinguish approximately $4,250





5







--------------------------------------------------------------------------------

already owed counsel and reflected as part of the “accounts payable” entry on
the liability section of UPNT’s last balance sheet filed on Edgar.  See Schedule
B below.




(xv)

No Insurance.  UPNT maintains no insurance, nor does it maintain any insurance
in connection with its marketing of X-Mint and Tonify on the Internet through
its website, www.upliftnutrition.com.  UPNT maintains no such insurance because
the company that manufactures X-Mint and Tonify carries insurance and it is
UPNT’s understanding that no such insurance is necessary or required.   




(b)

Sellers’ Warranties Regarding the Purchased Shares.  Each of the Sellers
warrants and represents to the Purchaser as follows with respect to himself and
his Shares:




(i)

Title to Shares.  The Seller is the sole owner of the Purchased Shares, free and
clear of all Liens, encumbrances, and restrictions whatsoever.  By the transfer
of the Shares to the Purchaser pursuant to this Agreement, the Purchaser will
acquire good and marketable title to the Shares conveyed to him, free and clear
of all Liens, encumbrances and restrictions of any nature whatsoever, except for
restrictions imposed by applicable federal and state securities laws.




(ii)

No Consent.  No consent, waiver, approval, order or authorization of, or
registration, declaration or filing with, any court, administrative agency or
commission or other non-U.S., U.S., state, county, local or other foreign
governmental authority, instrumentality, agency or commission or any third party
is required by or with respect to Seller in connection with the execution and
delivery of this Agreement or the consummation of the transactions contemplated
hereby, except for the filing of a report with the SEC on Form 8-K reporting a
change in control.  In addition, those directors and officers or other insiders
or “affiliates” who will no longer have such status as a result of this
transaction, shall file Final Form 4’s on Edgar within 2 days of the Closing.  

 

(iii)

Validity of Agreement.  This Agreement has been duly executed by each Seller and
constitutes each Seller’s valid and binding obligation, except to the extent
limited by applicable bankruptcy, reorganization, insolvency, moratorium or
other laws relating to or effecting generally the enforcement of creditors’
rights.  The execution and delivery of this Agreement and the carrying out of
its purposes will not result in the breach of any of the terms or conditions of,
or constitute a default under or violate, any agreement, lease, mortgage, bond,
indenture, license or other document or undertaking, oral or written, to which
the Seller is a party or by which the Seller is bound or may be affected, nor
will such execution, delivery and carrying out violate any order, writ,
injunction, decree, law, rule or regulation of any court, regulatory agency or
other governmental body.




6.

Purchaser’s Warranties.  The Purchasers warrant and represent to the Sellers
that:




(a)

Own Account; Not for distribution.  Each Purchaser is acquiring the Purchased
Shares as allocated in Schedule A for his own account, for investment and not
with a view to the sale or distribution of all or any part of the Purchased
Shares.  Upon Closing, no one other than the Purchaser will have any beneficial
interest in the Purchased Shares.





6







--------------------------------------------------------------------------------




(b)

Not Registered Shares.  Purchaser understands that because the Purchased Shares
have not been registered under the Securities Act of 1933, as amended (the
"Securities Act"),  the Purchaser must continue to bear the economic risk of the
investment for an indefinite time and the Purchased Shares cannot be sold unless
they are subsequently registered or an exemption from registration is available.




(c)

Legend.  Purchasers consent to the placing of a restrictive legend on his or its
certificates for the Purchased Shares stating that such Shares have not been
registered and to the placing of a stop transfer order on the books of UPNT and
with any transfer agents against the Purchased Shares until such Purchased
Shares may be legally resold or distributed.




(d)

Material Information.  Purchasers hereby represent and warrant that they have
been furnished with all information which they deemed necessary to evaluate the
merits and risks of the purchase of the Shares and each has had the opportunity
to ask questions and receive answers concerning the Shares and UPNT from the
officers and directors of UPNT, and to obtain any additional information
concerning the Shares or UPNT necessary to verify the accuracy of the
information furnished or made available in connection herewith.  Each Purchaser
is also an “accredited investor” as that term is defined in Rule 405 of the
General Rules and Regulations of the Commission and as may be further defined in
all relevant state and federal securities laws, including the amendments thereto
in the Frank-Dodd Financial Reform Act of 2010, and each acknowledges that by
the date of Closing, each will have had access to the kind of information about
UPNT that would be available to them had UPNT filed a registration statement
with the US Securities and Exchange Commission.  




(e)

Sophistication.  Purchasers each have such knowledge and experience in financial
and business matters so as to be capable of utilizing said information to
evaluate the risks of the prospective investment and to make an informed
investment decision.  Purchasers are each able to bear the economic risk of his
investment in the Purchased Shares.




(f)

No Distribution.  Purchasers agree that they will not sell or otherwise
distribute all or any part of the Purchased Shares unless (1) there is an
effective registration statement under the Securities Act and applicable state
securities laws covering any such transaction involving the Purchased Shares, or
(2) UPNT receives an opinion of legal counsel stating that such transaction is
exempt from registration.




(g)

Validity of  Agreement.  This Agreement has been duly executed by the Purchasers
and constitutes his valid and binding obligation, except to the extent limited
by applicable bankruptcy, reorganization, insolvency, moratorium or other laws
relating to or effecting generally the enforcement of creditors’ rights.  The
execution and delivery of this Agreement and the carrying out of its purposes
will not result in the breach of any of the terms or conditions of, or
constitute a default under or violate, any agreement, lease, mortgage, bond,
indenture, license or other material document or undertaking, oral or written,
to which the Purchaser is a party or is bound or may be affected, nor will such
execution, delivery and carrying out violate any order, writ, injunction,
decree, law, rule or regulation of any court, regulatory agency or other
governmental body.








7







--------------------------------------------------------------------------------



(h)

Finders or Agents.  No Purchaser has employed or utilized any finder in
connection with this transaction, the execution of this Agreement and the
carrying out of its purposes which would give any individual or firm a valid
legal claim to a finder’s or agent’s fee.  Further, no Purchaser is paying or
incurring any debt to Escrow Agent or Sellers’ counsel in connection with this
Agreement.   




7.

Parties’ Covenants.




(a)

Announcement.  Prior to the Closing, no party hereto nor UPNT shall issue any
press release or otherwise make any public statement with respect to this
Agreement or the transactions contemplated hereby without the prior consent of
the other parties (which consent shall not be unreasonably withheld), except as
may be required by applicable law or securities regulation.  The parties will,
to the extent practicable, consult with each other before issuing, and provide
each other the opportunity to review and comment upon, any such press release or
other public statements with respect to this Agreement and the transactions
contemplated hereby whether or not required by Applicable Law.  




(b)

Access to Information; Inspection by Purchasers.  Prior to the Closing, the
Sellers will cause UPNT to make available for inspection by the Purchasers and
each of them, during normal business hours, all of UPNT’s records (including tax
records), books of account, premises, contracts and all other documents in
UPNT’s possession or control that are reasonably requested by any Purchaser to
inspect and examine the business and affairs of UPNT.  Sellers will cause UPNT’s
managerial employees and regular independent accountants to be available upon
reasonable advance notice to answer questions of the Purchasers concerning the
business and affairs of UPNT.  The Purchasers will treat and hold as
confidential any information it receives from UPNT in the course of the reviews
contemplated by this Section 7(b).  No examination by the Purchasers will,
however, constitute a waiver or relinquishment by the Purchasers of his or their
rights to rely on the Sellers’ covenants, representations and warranties made
herein or pursuant hereto.




8.

Closing Conditions.  




(a)

Conditions Precedent to Obligations of Purchasers.  The obligations of the
Purchasers under this Agreement shall be and are subject to fulfillment, prior
to or at the Closing, of each of the following conditions:




(i)

Representations and Warranties.  The Sellers’ representations set forth in
Section 5 hereof shall be true and correct on the Closing Date, as if such
representations and warranties had been made on and as of the Closing Date, and
the Sellers shall have delivered to the Purchaser a certification to such
effect.




(ii)

Performance.  The Sellers shall have performed or complied with all agreements,
terms and conditions required by this Agreement to be performed or complied with
by them prior to or at the time of the Closing.




(iii)

Material Changes.  Since the date of this Agreement, UPNT shall not have
suffered a Material Adverse Effect and, without limiting the generality of the
foregoing, there shall be no pending litigation to which UPNT or any Seller is a
party which is





8







--------------------------------------------------------------------------------

reasonably likely to have a Material Adverse Effect on UPNT or to affect the
ability of the Sellers to sell their Shares as contemplated herein.




(iv)

Trading Status.  UPNT’s common stock will be listed for trading on the OTC
Bulletin Board, and bid and asked quotations shall be posted as of the Closing
Date.  




(v)

Election of Directors.  The UPNT Directors shall have elected two of the
Purchasers’ nominees to the Board of UPNT, effective as of the Closing, and at
least two (2) of the officers and prior directors of UPNT shall have resigned,
effective upon Closing.  Such newly appointed directors shall file Form 4’s on
Edgar within 2 days of being appointed to the Board.  




(vi)

Documents Satisfactory.  All documents and instruments to be delivered pursuant
to this Agreement shall be reasonably satisfactory in substance and form to the
Purchaser and his counsel, and the Purchaser and his counsel shall have received
all such counterpart originals (or certified or other copies) of such documents
as they may reasonably request.




(b)

Conditions Precedent to Obligations of Sellers.  The obligations of the Sellers
under this Agreement shall be and are subject to fulfillment, prior to or at the
Closing, of each of the following conditions:




(i)

Representations and Warranties.  The representations and warranties of the
Purchasers set forth in Section 6 hereof shall be true and correct on the
Closing Date, as if such representations and warranties had been made on and as
of the Closing Date.  




(ii)

Performance.  The Purchasers shall have performed or complied with all
agreements, terms and conditions required by this Agreement to be performed or
complied with by them prior to or at the time of the Closing.




(iii)

Documents Satisfactory.  All documents and instruments to be delivered pursuant
to this Agreement shall be reasonably satisfactory in substance and form to
Sellers and their counsel, and Sellers and their counsel shall have received all
such counterpart originals (or certified or other copies) of such documents as
they may reasonably request.




9.

Termination.  This Agreement may be terminated at any time before or at Closing,
by:




(a)

The mutual agreement of the parties;




(b)

Any party if the Closing has not occurred by September 1, 2013, unless that
party caused the failure to close by its failure to satisfy the covenants
herein;




(c)

Any party if any legal proceeding shall have been instituted or shall be
imminently threatening to delay, restrain or prevent the consummation of this
Agreement or any material component thereof;








9







--------------------------------------------------------------------------------



(d)

The Sellers, if the Purchasers shall have breached in any material respect any
of their representations, warranties, covenants or other agreements contained in
this Agreement, and the breach cannot be or has not been cured within thirty
(30) calendar days after the giving of written notice by the Sellers to the
Purchasers; or




(e)

The Purchasers, if any of the Sellers shall have breached in any material
respect any of his representations, warranties, covenants or other agreements
contained in this Agreement, and the breach cannot be or has not been cured
within thirty (30) calendar days after the giving of written notice by the
Purchasers to the Sellers.  




Upon termination of this Agreement for any reason, in accordance with the terms
and conditions set forth in this paragraph, each party shall bear all costs and
expenses as each party has incurred and no party shall be liable to the other
for such costs and expenses.  No party shall have any further liability or
obligation to any other party in the event of such a termination, except for
their respective obligations with respect to Confidential Information (as
defined in Section 10 below).  




10.

Confidentiality.  No party will, nor will he permit any of his agents, or
representatives to, use for any purpose (other than evaluation of the
transactions contemplated hereby) or disclose to any third parties, any
“Confidential Information” regarding the other or the business of the other.
Confidential Information regarding UPNT shall consist of information obtained
directly or indirectly from a party to this Agreement in connection with the
transactions contemplated herein, but shall not include: (a) any information
that already had become or later becomes publicly available; (b) any information
that already had been or later is lawfully developed or obtained by the party
receiving the information from independent sources; or (c) any information the
disclosure of which is required by law.  If this Agreement is terminated without
consummation of the stock purchase contemplated hereunder, each of the parties
agrees to return or destroy all documents (including documents stored in
electronic media) containing or reflecting Confidential Information regarding
the other and their respective businesses.  




11.

Notices.   All notices and other communications under this Agreement shall be in
writing and shall be deemed to have been given or made as follows:




a.

If sent by an overnight air courier with a national reputation, 2 business days
after being sent;




b.

If sent by facsimile transmission, when transmitted to the fax numbers noted
below and receipt is confirmed by the fax machine; or




c.

If personally delivered, when delivered.




All notices and other communications under this Agreement shall be sent or
delivered as follows:




If to the Purchasers, to:




Williams Investment Company





10







--------------------------------------------------------------------------------

2681 East Parleys Way, Suite 204

Salt Lake City, UT 84109

Phone No. 801-322-3401

Facsimile: 801-595-0967

Email address:  queenbee@xmission.com




If to the Sellers or the Escrow Agent, to:




John Michael Coombs, Esq.

c/o MABEY & COOMBS, L.C.

3098 South Highland Drive, Suite 323

Salt Lake City, UT  84106-6001

Phone No. 801-467-2997

Facsimile:  801-467-3256

Email address:  jmcoombs@sisna.com or jmcoombs77@gmail.com




Each Party may change its address by written notice in accordance with this
Section.




12.

Provisions Concerning Escrow Agent.    The Escrow Agent shall perform his
obligations hereunder subject to the following provisions.




(a)

Scope of Duties.  The duties of the Escrow Agent shall be entirely
administrative in nature, and the Escrow Agent shall have no fiduciary
obligation to any party hereto.  The Escrow Agent shall be obligated to act only
in accordance with written instructions received by him as provided herein,
except that the Escrow Agent shall comply with any final and unappealable order,
judgment or decree of any court of competent jurisdiction received by him.   No
implied duties or obligations of any kind shall be read into this Agreement.




(b)

Limitation on Liability.   In performing his duties hereunder, the Escrow Agent
shall not incur any liability to anyone for any damages, losses or expenses
except for damages, losses or expenses resulting directly from the willful
default, gross negligence or fraud of the Escrow Agent.  In no event will the
Escrow Agent be liable for any special, consequential or punitive damages.




(c)

Reliance on Counsel, etc.   The Escrow Agent shall not in any case incur
liability with respect to any action taken or omitted in good faith upon advice
of counsel, or any action taken or omitted in reliance upon any written notice,
release or other document provided to the Escrow Agent as to the genuineness of
the signatures thereon, the authority of the signatories, its due execution, the
validity and effectiveness of its provisions, or the truth and accuracy of the
information contained therein.




(d)

Indemnification of Escrow Agent; Expenses.   The Escrow Agent shall not be
responsible for initiating any action, claim or proceeding hereunder.  The
Purchaser and the Sellers shall jointly and severally indemnify the Escrow Agent
(and his heirs and legal representatives)  and hold him and them harmless from
and against, any and all losses, damages, liability and expenses, including
attorneys fees, incurred by the Escrow Agent in connection with the performance
of his duties hereunder, including but not





11







--------------------------------------------------------------------------------

limited to attorneys’ fees and other costs and expenses of defending against any
claim of liability (except liability arising out of the Escrow Agent’s fraud,
willful default or gross negligence) arising out of this Agreement.  The Escrow
Agent shall not be obligated to take any legal or other action hereunder which
might in his judgment involve or cause him to incur any expense or liability
unless he shall have been furnished with acceptable indemnification.




(e)

Disputes.  In the event of any dispute between the parties, or if any
conflicting demand shall be made upon the Escrow Agent, the Escrow Agent shall
not be required to determine the same or take any action thereon.  Rather, the
Escrow Agent may, at his sole option, (a) retain the certificates for the
Purchased Shares and the other closing documents and instruments in his
possession, without liability to anyone, until such dispute shall have been
settled or resolved; or (b) file a suit in interpleader in the Third Judicial
District Court in and for Salt Lake County, State of Utah, for the purpose of
having the respective rights of the parties adjudicated.  The Escrow Agent may,
upon initiation of such suit, deposit the Shares with the court and, upon giving
notice thereof to the parties, the Escrow Agent shall be fully released and
discharged from all further obligations hereunder.




(f)

Resignation.   The Escrow Agent may resign at any time by delivering notice to
the parties hereto.  If the parties fail to advise the Escrow Agent within ten
business days as to the appointment of a successor, the Escrow Agent may, at his
sole option, (a) retain the Purchased Shares and the other closing documents and
instruments in his possession, without liability to anyone, until such
appointment shall have been made; or (b) file a suit in interpleader in the
Third Judicial District Court in and for Salt Lake County, State of Utah, for
the purpose of having a successor appointed.  The Escrow Agent may, upon
initiation of such suit, deposit the Purchased Shares with the court and, upon
giving notice thereof to the parties, the Escrow Agent shall be fully released
and discharged from all further obligations hereunder.




(g)

Waiver.  The parties are aware that the Escrow Agent represents Purchaser.  The
parties agree that the Escrow Agent, after the Closing, may represent UPNT in
connection with and in other related or unrelated matters.  The parties
acknowledge that though the Escrow Agent is being paid by Sellers, the Escrow
Agent is serving at the Parties’ collective request, and each waives any
objection thereto.




13.

Applicable Law.   This Agreement shall be governed by the laws of the State of
Utah, without giving effect to the principles of conflicts of laws thereof, as
applied to agreements entered into and to be performed in such state.




14.

Entire Agreement.  This Agreement (including the documents and instruments
referred to in this Agreement) contains the entire understanding of the parties
with respect to the subject matter contained in this Agreement, and supersedes
and cancels all prior agreements, negotiations, correspondence, undertakings and
communications of the parties, oral or written, respecting such subject matter.




15.

Amendment.  Neither this Agreement nor any provision may be amended or modified
except by written agreement signed by the Parties hereto.





12







--------------------------------------------------------------------------------




16.

Counterparts.  This Agreement may be executed in multiple facsimile or original
counterparts.   Each of the counterparts shall be deemed an original, and
together they shall constitute one and the same binding Agreement, with one
counterpart being delivered to each Party hereto.




IN WITNESS WHEREOF, the parties have executed this Agreement.




PURCHASERS:







/s/H. Deworth Williams

H. Deworth Williams







/s/ Edward F. Cowle

Edward F. Cowle







/s/Geoff Williams

Geoff Williams



















SELLERS:




Uplift Holdings, LLC




/s/ Edward H. Hall, Sr.

By:  Edward H. Hall, Sr.

Its:  Member Manager







/s/Gary C. Lewis

Gary C. Lewis







/s/Bruce Miller

Bruce Miller







/s/Jessica Rampton

Jessica Rampton











13







--------------------------------------------------------------------------------

The undersigned agrees to undertake the duties and responsibilities of the
Escrow Agent set forth in Section 12 above.




ESCROW AGENT




MABEY & COOMBS, LC




/s/ J. Michael Coombs

J. Michael Coombs, Esq.













Schedules:

A- Allocation among Purchasers

B- Allocation among Sellers







Exhibit “A”

Assignment of Convertible Note

























































































14







--------------------------------------------------------------------------------

   Schedule A




UPLIFT NUTRITION, INC.




Stock Purchase Agreement dated as of September 3, 2013




Schedule A:  Allocation among Purchasers




Shares to be

Purchase

Bought

Price Payable




H. Deworth Williams1

10,401,550

$91,350

Edward F. Cowle

    633,000

$  5,570

Geoff Williams

    351,600

$  3,090

____________

_____________

11,386,150

$100,000




1 H. Deworth Williams is also purchasing Uplift Holdings, LLC’s convertible note
outstanding as part of his consideration for the shares he is and will be
receiving.  See Exhibit “A” hereto.  At Closing, Mr. Williams will thus be
UPNT’s only creditor.  Mr. Williams has also agreed to pay half of the costs of
the filing of the last Form 10-Q, an amount that will be run or processed
through Uplift Holdings, LLC’s bank account and thus added to the outstanding
balance on its convertible note.  





15







--------------------------------------------------------------------------------

Schedule B




UPLIFT NUTRITION, INC.




Stock Purchase Agreement dated as of September 3, 2013




Schedule B:  Allocation among Sellers




Shares

Shares to be

Purchase

Held Now

Delivered

Price Receivable




Uplift Holdings, LLC

10,949,0001

10,401,550

$91,3502

Gary C. Lewis

     835,000

    633,0003

$  5,570

Bruce Miller

     204,500

    163,600

$  1,440

Jessica Rampton

     235,000

    188,000

$  1,650

__________

____________

_____________

12,223,5004

11,386,150

$100,0005







 



















1 Three (3) 5,000 share certificates comprising a total of 15,000 shares cannot
be found by Uplift Holdings, otherwise this figure would be 10,964,000 as set
forth as of today on Uplift’s shareholders’ list.  Because it is not known where
the certificates representing the 15,000 shares are currently located and no
assurance can be made that they aren’t somehow held by, or in the possession of,
a third party, and based on the small number of shares, they have been excluded
from this Agreement.




2 Uplift Holdings, LLC, as part of the consideration for the sale of its
10,401,550 shares, also agrees to assign its revolving line of
credit/convertible note to H. Deworth Williams, free and clear of any liens or
encumbrances, at Closing, all as further set forth in footnote 1 above.  A copy
of the form of Assignment is attached hereto as Exhibit “A”.




3 This figure is 35,000 shares less than Mr. Lewis selling a total of 80% of his
shares.  This is because such 35,000 shares are subject to a claim or interest
by a relative and are thus being withheld by Mr. Lewis for that purpose,
resulting in his selling slightly less than 80%.  




4 Subject to the preceding footnotes, this figure is generally consistent with
Item 12 of Uplift Nutrition’s last Annual Report on Form 10-K other than Uplift
Holdings over-reported its holdings in the 10-K by 186,000 shares.  Nonetheless,
the Sellers have not acquired any more shares since the date such was document
filed on Edgar in late March 2013.




5 As disclosed in Section 5(a)(xiv) above, this figure will be reduced,
proportionately or pro rata to each Seller, by $10,000, an amount payable to
UPNT’s counsel and the Escrow Agent upon Closing.  





16







--------------------------------------------------------------------------------







EXHIBIT “A” to Stock Purchase Agreement

ASSIGNMENT OF CONVERTIBLE NOTE

In exchange for ten dollars ($10.00) and good and other valuable consideration
from H. Deworth Williams (“Assignee”), the sufficiency and receipt of which are
hereby acknowledged, and as part of a certain Stock Purchase Agreement dated
September 3, 2013, Uplift Holdings, LLC (“Assignor”), hereby demises, quit
claims and forever assigns unto Assignee, all right, title and interest in and
to a certain Convertible Promissory Note (“Note”) in which Uplift Nutrition,
Inc., a Nevada corporation (“Company”), is the Maker and in which Assignor is
the Payee and Beneficiary.

  

There are no liens or encumbrances on the Note that are against the interests of
Assignor.  Assignor has full power and authority to convey its interest in and
to the Note to Assignee, free and clear of any and all liens, encumbrances or
other interests of anyone other than Assignor.

 

The purpose of the Note was to create a mechanism to finance Uplift Nutrition,
Inc., in its accounting, legal and SEC filings and thereby remain current in its
SEC obligations.  The balance on this Note is set forth as a “shareholder
payable” or “stockholder advance” item in the balance sheets of the various
Edgar filings filed by the Company.  The balance on the Convertible Note as of
the last Form 10-Q filed by the Company slightly exceeded $25,000.  This balance
typically increases quarterly depending upon the advances made by Uplift
Holdings, LLC, during any one quarter.  It is anticipated though not guaranteed
that, for the quarter ending September 30, 2013, the balance on the Note, which
is hereby being assigned to Assignee, will likely be approximately $60,000.

 

DATED the 3rd day of September, 2013.

ASSIGNOR

UPLIFT HOLDINGS, LLC







/s/Edward H. Hall, Sr.

By:  Edward H. Hall, Sr.

Its:  Manager/Member








17





